UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-2342



MELESSE HUNDE,

                                                         Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-155-154)


Submitted:   June 18, 2004                 Decided:   August 9, 2004


Before NIEMEYER, LUTTIG, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David A. Garfield, LAW OFFICES OF DAVID GARFIELD, Washington, D.C.,
for Petitioner. Peter D. Keisler, Assistant Attorney General,
Richard M. Evans, Assistant Director, Carl H. McIntyre, Jr., Senior
Litigation Counsel, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Melesse    Hunde,   a    native   and   citizen     of    Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)   affirming,     without    opinion,     the    immigration

judge’s order denying his applications for asylum, withholding of

removal, and protection under the Convention Against Torture.

            In his petition for review, Hunde raises challenges to

the immigration judge’s determination that he failed to establish

his eligibility for asylum.         To obtain reversal of a determination

denying eligibility for relief, an alien “must show that the

evidence    he   presented   was     so   compelling   that    no     reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                     We have

reviewed the evidence of record and conclude that Hunde fails to

show that the evidence compels a contrary result.             Accordingly, we

cannot grant the relief that he seeks.

            Additionally, we uphold the immigration judge’s denial of

Hunde’s request for withholding of removal.                 The standard for

withholding of removal is more stringent than that for granting

asylum.     Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999).                  To

qualify for withholding of removal, an applicant must demonstrate

“a clear probability of persecution.”           INS v. Cardoza-Fonseca, 480

U.S. 421, 430 (1987).        Because Hunde fails to show that he is




                                     - 2 -
eligible   for   asylum,   he   cannot    meet   the   higher   standard   for

withholding of removal.

           Accordingly,    we   deny     the   petition   for   review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            PETITION DENIED




                                       - 3 -